United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, NETWORK
DISTRIBUTION CENTER, Hazelwood, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-37
Issued: May 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 12, 2011 appellant filed a timely appeal from an August 31, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease claim in the performance of duty.
FACTUAL HISTORY
On May 22, 2011 appellant, then a 55-year-old clerk, filed an occupational disease claim
alleging that she sustained severe right arm pain due to constant keying and lifting of mail using
1

5 U.S.C. § 8101 et seq.

the right hand. She became aware of her condition and its relationship to her employment on
May 15, 2011. Appellant stopped work on May 26, 2011 and returned on June 3, 2011.
OWCP informed appellant in a June 10, 2011 letter that additional evidence was needed
to establish her claim. It gave her 30 days to submit a factual statement detailing the
contributory employment factors and a medical report from a qualified physician explaining how
a diagnosed condition resulted from these factors.
Appellant specified in a June 13, 2011 statement that she filed a previous claim, which
was accepted for right elbow bursitis.2 Whereas this prior injury was due to repetitive
automation machinery duties, she attributed her new condition to keying mail and picking up
mail sacks weighing up to 70 pounds for alternating two-hour rotations.
In a June 13, 2011 report, Dr. Gena Napier, a Board-certified family practitioner, related
that appellant’s right upper extremity symptoms arose 15 years earlier and before she was
employed as a postal clerk.3 On examination of the right shoulder, she observed asymmetric
posture, abnormal rhythm, winged scapula, diffuse tenderness to palpation, limited active range
of motion (ROM), diminished strength, and positive Neer’s and lift-off tests. Dr. Napier
diagnosed recurrent right arm pain. She opined that repetitive lifting and data entry at work
aggravated the preexisting condition.
In a June 24, 2011 report, Dr. David W. Strege, a Board-certified orthopedic surgeon,
noted that appellant experienced pain in the anterior and lateral aspects of the right shoulder
sometime in May 2011. On examination, he observed diffuse superior and lateral aspect
tenderness, restricted abduction, motion weakness and positive impingement signs. X-rays
exhibited subacromial space narrowing and moderate degenerative changes of the
acromioclavicular joint. Dr. Strege diagnosed rotator cuff tendinitis and possible rotator cuff
tear. He pointed out that appellant worked for the employing establishment.
In a July 12, 2011 status note, Dr. Strege excused appellant from work for the period
June 24 to July 11, 2011. He released her to modified duty effective July 12, 2011.
By decision dated August 31, 2011, OWCP denied appellant’s claim, finding the medical
evidence insufficient to demonstrate that the accepted employment factors caused or aggravated
a right upper extremity condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged, and that any
2

OWCP File No. xxxxxx490. This claim is not before the Board on the present appeal.

3

Dr. Napier identified a history of obesity, benign hypertension, left knee osteoarthritis and tobacco use disorder.
None of these conditions are presently before the Board.

2

disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
While the case record supports that appellant keyed mail and carried sacks weighing up
to 70 pounds for alternating two-hour rotations, the Board finds that she did not establish her
occupational disease claim because the medical evidence did not sufficiently establish that these
accepted employment factors were causally related to a right arm condition.
In a June 13, 2011 report, Dr. Napier indicated that appellant sustained a preexisting right
upper extremity injury before becoming a postal clerk. She diagnosed recurrent right arm pain
and concluded that repetitive lifting and data entry at appellant’s job aggravated the condition.
Dr. Napier, however, failed to establish causal relationship because she did not adequately
explain how repetitive lifting and data entry pathophysiologically caused or aggravated the
injury.9 Medical reports consisting solely of conclusory statements without supporting rationale
are of little probative value.10
4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

See S.P., 59 ECAB 184, 188 (2007).

7

See R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

8

I.J., 59 ECAB 408 (2008); Woodhams, supra note 5.

9

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

10

William C. Thomas, 45 ECAB 591 (1994).

3

In a June 24, 2011 report, Dr. Strege diagnosed rotator cuff tendinitis and possible rotator
cuff tear. He then excused appellant from work from June 24 to July 11, 2011 and recommended
modified assignment effective July 12, 2011. Although Dr. Strege briefly noted that she was a
federal employee, he did not opine that her rotator cuff tendinitis resulted from her job duties.11
In the absence of rationalized medical opinion evidence, appellant did not meet her burden of
proof.
Appellant contends on appeal that Drs. Napier and Strege supported causal relationship.
As noted, the medical evidence was insufficient to demonstrate that keying mail and lifting sacks
caused or aggravated a right arm condition. The Board also points out that appellant submitted
new evidence on appeal. The Board lacks jurisdiction to review evidence for the first time on
appeal.12 However, appellant may submit new evidence or argument as part of a formal written
request for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
in the performance of duty.

11

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009)
(medical evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship).
12

20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the August 31, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: May 8, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

